                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


PLAN B WELLNESS CENTER, LLC,
ET AL.,

              Plaintiffs,                         No. 18-13433
v.                                                District Judge Sean F. Cox
                                                  Magistrate Judge R. Steven Whalen

CITY OF DETROIT BOARD OF
ZONING APPEALS, ET AL.,

              Defendants.
                                         /

                                          ORDER
       For the reasons and under the terms stated on the record on April 30, 2019,
Plaintiff’s motion to compel the deposition of Defendant Gabe Leland [Doc. #11] is
DENIED WITHOUT PREJUDICE.

       IT IS SO ORDERED.
                                             s/R. Steven Whalen
                                             R. STEVEN WHALEN
                                             UNITED STATES MAGISTRATE JUDGE
Dated: April 30, 2019




                              CERTIFICATE OF SERVICE
       I hereby certify on April 30, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on April 30, 2019.
                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
